Citation Nr: 1522335	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  10-44 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the right shoulder with tendonitis and radiculopathy.

2. Entitlement to an increased disability evaluation for idiopathic urticaria, evaluated as zero percent disabling.

3. Entitlement to an increased disability evaluation for genital herpes, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 1979, and from August 1983 to August 2006.  She also served a prior period of service in the Army reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In September 2010, the Veteran submitted a statement, along with a cervical spine MRI report, that she had recently been diagnosed with cervical radiculopathy and claimed that this diagnosis should be sufficient to warrant an increase in her service-connected right shoulder disability.  Accordingly, the Board has recharacterized the issue of entitlement to a disability rating in excess of 20 percent for degenerative arthritis with tendonitis of the right shoulder to encompass entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the right shoulder with tendonitis and radiculopathy, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).  

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future review of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to an effective date prior to April 26, 2010 for the grant of service connection for degenerative arthritis of the right shoulder with tendonitis has been raised by the record in a September 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014

The record also indicates that in the September 2010 rating decision, the RO granted a 10 percent evaluation for genital herpes and continued a zero percent evaluation for idiopathic urticaria. The Veteran filed a timely notice of disagreement encompassing these issues, however a statement of the case has not been issued. Because the filing of a notice of disagreement initiates appellate review, these claims must be remanded for the preparation of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA treatment reports beginning in August 2010 show that the Veteran has been diagnosed with cervical radiculopathy for which she is not in receipt of service connection. The medical evidence is presently not certain as to whether the cervical neurological symptoms are part of or separate from the service-connected right shoulder disorder. A medical examination will be directed. As noted, the Veteran's claim for increased disabilities ratings for genital herpes and urticaria are also pending appellate review. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 21-4142 and ask her to provide the names of any non-VA providers who have treated her for her right shoulder since March 2010.  Also obtain any VA treatment reports for the Veteran's right shoulder since February 2015.  Any records obtained must be associated with the VBMS electronic file.  Any negative responses must be noted in the claims folder.

2.  After all available records have been associated with the e-folder, schedule the Veteran for an appropriate VA examination to determine the etiology of her cervical radiculopathy.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  Any and all necessary tests must be conducted, and the examiner must review the results of such testing prior to completion of the examination report.  The examiner must also obtain a detailed history from the Veteran of her disorder, both during and since active duty service, and note that, in addition to the medical evidence, the Veteran's personal statements have been considered. The examiner must provide responses to the following:

As to any cervical radiculopathy diagnosed during the period on appeal, the examiner is asked to provide an opinion as to whether the disorder is a manifestation of, or is the result of (i.e., secondary to) the Veteran's service-connected degenerative arthritis of the right shoulder with tendonitis.  ALL OPINIONS MUST BE ACCOMPANIED BY A COMPLETE EXPLANATION.

If the examiner cannot respond to the request for an opinion, he or she must advise the RO in the examination report what evidence is necessary for a responsive opinion. 

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  Then review the claim and determine if the Veteran's cervical radiculopathy is part of or a separate disorder from her right shoulder disorder and take any appropriate adjudication action. 

4.  Issue a statement of the case addressing the Veteran's claims for increased disability ratings for genital herpes and idiopathic urticaria. 

5. If the benefit sought on appeal as to the right shoulder is not granted to the Veteran's satisfaction, the Veteran and her representative must be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter(s) must then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



